Name: Commission Regulation (EC) NoÃ 2030/2005 of 13 December 2005 opening for the year 2006 a tariff quota applicable to the importation into the European Community of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) NoÃ 3448/93
 Type: Regulation
 Subject Matter: trade;  tariff policy;  foodstuff;  plant product;  Europe;  international trade
 Date Published: nan

 14.12.2005 EN Official Journal of the European Union L 327/13 COMMISSION REGULATION (EC) No 2030/2005 of 13 December 2005 opening for the year 2006 a tariff quota applicable to the importation into the European Community of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and, in particular, Article 7(2) thereof, Having regard to Council Decision 96/753/EC of 6 December 1996 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Community, of the one part, and the Kingdom of Norway, of the other part, on Protocol 2 to the Agreement between the European Economic Community and the Kingdom of Norway (2), and, in particular, Article 2 thereof, Whereas: (1) The Agreement in the form of an Exchange of Letters between the European Community, of the one part, and the Kingdom of Norway, of the other part, on Protocol 2 to the Agreement between the European Economic Community and the Kingdom of Norway, approved by Decision 96/753/EC, provides for an annual tariff quota for imports originating in Norway of chocolate and other food preparations containing cocoa. It is necessary to open that quota for 2006. (2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), lays down rules for the management of tariff quotas. It is appropriate to provide that the tariff quota opened by this Regulation is to be managed in accordance with those rules. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 2006, the goods originating in Norway and imported into the Community which are listed in the Annex shall be subject to the duties set out in that Annex within the limits of the annual quota indicated therein. Article 2 The tariff quota referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall be applicable from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Commission Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 345, 31.12.1996, p. 78. (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 883/2005 (OJ L 148, 11.6.2005, p. 5). ANNEX Order No CN code Description Quota Rate of duty applicable 09.0764 ex18 06 1806 20 1806 31 1806 32 1806 90 Chocolate and other food preparations containing cocoa with the exception of cocoa powder containing added sugar or other sweetening matter falling within CN code 1806 10 5 500 tonnes 35,15 EUR/100 kg